DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castaneda (U.S. Patent No. 6926720).
Orbay et al. discloses a system, comprising: an intraosseous sliding osteotomy (ISO) plate (10) comprising a body (12) extending between a first end, a second end, a first surface, a second surface, and a perimeter wall (Figure 1,), wherein the body defines at least one fastener aperture (24) extending from the first surface to the second surface; and a plate handle (100) configured to be coupled to the ISO plate, the plate handle comprising a body including a handle (102) portion and a head portion (106), wherein the head portion comprises at least one aperture (116); and a locking element (150) comprising a locking portion (152) sized and configured to extend through the at 
Regarding claim 2, the locking element (150) comprises a locking drill guide comprising a body extending from a first end to a second end and substantially along a longitudinal axis, wherein the body defines a channel extending from the first end to the second end of the body (Figure 4). 
Regarding claim 3, the locking element comprises a locking feature (152, thread) configured to interface with a feature defined in the at least one fastener aperture of the ISO plate to couple the locking element to the ISO plate (Column 5, Lines 11-25). 
Regarding claim 4, the locking feature comprises a first thread and the feature defined in the at least one fastener aperture comprises a second thread complimentary to the first thread (Column 5, Lines 11-25). 
Regarding claim 5, the system further comprises a non-locking drill guide (132), the non-locking drill guide comprising: a body extending from a first end to a second end substantially along a longitudinal axis (Figure 1); an insert receiving portion (136) coupled to a first end of the body; and a drill guide insert (134) positioned at least partially within the insert receiving portion. 


Allowable Subject Matter
Claims 11-20 are allowed.
s 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose a system or kit and the method associated therewith having an intraosseous sliding osteotomy plate with a plate handle and a locking element to couple the plate to the handle, a non-locking drill guide, and a broach comprising a broach hand and insert. Furthermore, a drill guide used within the system/kit is not disclosed to have a body and an insert receiving portion for receiving a drill guide insert such that the insert receiving portion is coupled to the first end of the body such that the body is offset from the insert receiving portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW YANG/           Primary Examiner, Art Unit 3775